Citation Nr: 1734422	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  16-30 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for degenerative disc disease of the thoracolumbar spine ("low back disability").

2.  Entitlement to an effective date earlier than September 21, 2009, for the grant of a 40 percent rating for a low back disability.

3.  Entitlement to an effective date earlier than March 20, 2012, for the grant of a separate 20 percent rating for left lower extremity radiculopathy.

4.  Entitlement to an effective date earlier than March 20, 2012, for the grant of separate 20 percent rating for right lower extremity radiculopathy.

5.  Entitlement to an effective date earlier than March 20, 2012, for the grant of entitlement to a total disability rating based on individual unemployability (TDIU).

6.  Entitlement to an initial compensable rating for scarring, left lower extremity.

7.  Entitlement to an effective date earlier than January 14, 2015, for the grant of service connection for scarring, left lower extremity.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1954 to August 1958, with additional service in the Air Force Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2010, August 2013, and December 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In May 2015, in light of the Veteran's submission of timely notices of disagreement (NODs), the Board remanded the issues of entitlement to a rating in excess of 40 percent for a low back disability, entitlement to effective dates earlier than April 6, 2012, for the grants of separate 20 percent ratings for left and right lower extremity radiculopathy, and entitlement to an effective date earlier than April 6, 2012, for the grant of a TDIU, for issuance of a statement of the case (SOC).  Manlincon v. West, 12 Vet. App. 238 (1999).  In June 2016, the Agency of Original Jurisdiction (AOJ) issued an SOC with respect to the claim for a rating in excess of 40 percent for a low back disability as requested.  Accordingly, the development requested for that claim has been substantially completed.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

Regarding the other claims that were remanded, in a June 2016 rating decision, the AOJ found clear and unmistakable error (CUE) in the effective dates assigned for the grants of separate, 20 percent disability ratings for left and right lower extremity radiculopathy and the grant of a TDIU.  It assigned an effective date of March 20, 2012, for each of those claims and stated that assignment of that effective date constituted a full grant of the benefits sought on appeal.  However, the Veteran's claim for an increased rating for a low back disability has been pending since 2009 as a result of his timely NOD with the April 2010 rating decision that adjudicated that claim.  Although his NOD with the effective dates assigned for a TDIU and for the separate, compensable ratings for the neurologic abnormalities associated with his low back disability was submitted in response to an August 2013 rating decision, those issues are part and parcel of his 2009 increased rating claim.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine; Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  As a result, the Board finds that the AOJ's June 2016 rating decision did not constitute a full grant of the benefits the Veteran was seeking on appeal, and the issues of entitlement to effective dates earlier than March 20, 2012, for the grants of separate 20 percent ratings for left and right lower extremity radiculopathy and a TDIU remained on appeal following the June 2016 decision.

In contrast, the Board notes that the Veteran did not submit an NOD with the initial disability ratings that were assigned for left and right lower extremity radiculopathy in the RO's August 2013 rating decision.  As a result, the issues of entitlement to ratings in excess of 20 percent for left and right lower extremity radiculopathy are not currently before the Board.  38 U.S.C.S. § 7105(a) (LexisNexis 2017).

The Board next notes that, in October 2016 and December 2016, the Veteran filed notices of disagreement (NODs) relating to the RO's adjudication of multiple other issues in August 2016 and November 2016 rating decisions.  Those appeals are contained in the Veterans Appeals Control and Locator System (VACOLS) as active appeals at the RO.  While the Board is cognizant of the decision of the United States Court of Appeals for Veterans Claims (Court) in Manlincon, 12 Vet. App. 238, it notes that in this case, unlike in Manlincon, the RO has fully acknowledged the NODs and is currently in the process of adjudicating the appeals.  As action by the Board at this time may serve to actually delay the RO's process, no such action will be taken, and the issues associated with those NODs will be the subject of a later Board decision, if ultimately necessary.

On the other hand, it appears that the RO has not acknowledged a January 2017 NOD with the effective date and initial rating assigned for the grant of service connection for scarring, left lower extremity, in a December 2016 rating decision.  Thus, out of an abundance of caution, the Board is taking jurisdiction of those issues for the limited purpose of remanding them for issuance of an SOC.  Manlincon, 12 Vet. App. 238.  The title page has been updated accordingly.

Finally, following issuance of the June 2016 SOC that adjudicated the issue of entitlement to an increased rating for the Veteran's low back disability, the AOJ associated additional VA treatment records with the Veteran's claims file.  However, the Board finds that the records are duplicative of those already in the file in that they note low back symptoms and resulting functional limitations that were already of record and that are not pertinent to the criteria of the higher ratings the Veteran seeks.  Accordingly, a waiver of initial AOJ consideration of those records is not needed and would only serve to delay the Veteran's claim without any benefit to him.  See 38 C.F.R. § 20.1304 (2017); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.S. § 7107(a)(2) (LexisNexis 2017).

The issues of entitlement to an effective date earlier than September 21, 2009, for the grants of a 40 percent rating for a low back disability, 20 percent ratings for left and right lower extremity radiculopathy, and a TDIU; entitlement to an initial compensable rating for scarring, left lower extremity; and entitlement to an effective date earlier than January 14, 2015, for the grant of service connection for scarring, left lower extremity, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The Veteran's low back disability has not resulted in unfavorable ankylosis of the thoracolumbar spine.

2.  The Veteran's claim for a separate rating for left lower extremity radiculopathy was constructively received by VA at the same time as his claim for an increased rating for his service-connected low back disability; entitlement to that benefit arose prior to that time.

3.  The Veteran's claim for a separate rating for right lower extremity radiculopathy was constructively received by VA at the same time as his claim for an increased rating for his service-connected low back disability; entitlement to that benefit arose prior to that time.

4.  The Veteran's claim for a TDIU was constructively received by VA at the same time as his claim for an increased rating for his service-connected low back disability; entitlement to that benefit arose prior to that time.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for a low back disability have not been met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2017).

2.  The criteria for an effective date of September 21, 2009, for the award of a separate 20 percent rating for left lower extremity radiculopathy have been met.  38 U.S.C.S. §§ 5107, 5110 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.400 (2017).

3.  The criteria for an effective date of September 21, 2009, for the award of a separate 20 percent rating for right lower extremity radiculopathy have been met.  38 U.S.C.S. §§ 5107, 5110 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.400 (2017).

4.  The criteria for an effective date of September 21, 2009, for the grant of a TDIU have been met.  38 U.S.C.S. §§ 1155, 5107, 5110 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.340, 3.341, 3.400, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

The Veteran is seeking an increased rating for his service-connected low back disability, which is currently rated 40 percent disabling effective September 21, 2009.  As will be explained, a rating in excess of 40 percent is not warranted, as the record, including the Veteran's own assertions, does not reflect that his low back disability has been manifested by unfavorable ankylosis of thoracolumbar spine.

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.S. § 1155; 38 C.F.R. Part 4 (2017).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2017); see also 38 C.F.R. §§ 4.45, 4.59. Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Veteran's low back disability is currently rated 40 percent disabling throughout the claim period under Diagnostic Code 5243, intervertebral disc syndrome (IVDS).  IVDS may be evaluated (preoperatively or postoperatively) either under the General Rating Formula for Diseases and Injuries of the Spine ("General Rating Formula") or under the Formula for Rating IVDS based on Incapacitating Episodes ("IVDS Formula"), whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a.

As an initial matter, the Board notes that the maximum rating available under the IVDS Formula is 60 percent and that the combined ratings for the Veteran's low back disability and associated, separately rated left and right lower extremity radiculopathy disabilities-which will each be rated as 20 percent disabling throughout the claim period following issuance of this decision-already total 60 percent under the General Rating Formula.  Thus, evaluating the Veteran's low back disability under the IVDS Formula rather than the General Rating Formula would not benefit him, and the IVDS Formula will not be discussed further.

Turning, then, to the General Rating Formula, as relevant here, a 40 percent disability rating is warranted for the orthopedic manifestations of a low back disability where forward flexion of the thoracolumbar spine is 30 degrees or less or where there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted where there is unfavorable ankylosis of the entire spine.  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

The General Rating Formula provides further guidance in rating diseases or injuries of the spine.  In pertinent part, Note 1 provides that any associated objective neurologic abnormalities should be rated separately under an appropriate diagnostic code.  Note 5 defines unfavorable ankylosis as a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

As just noted, in order to warrant a rating higher than the 40 percent disability rating currently assigned for the orthopedic manifestations of the Veteran's low back disability under the General Rating Formula, the evidence must show unfavorable ankylosis of his entire thoracolumbar spine.  38 C.F.R. § 4.71a.  However, the Veteran has not, at any point, asserted that his thoracolumbar spine is fixed in any position, let alone in an unfavorable one.  Moreover, there is no objective medical evidence of such ankylosis in the claims file.  In that regard, VA examinations conducted in December 2009 and July 2013 document forward flexion of the Veteran's thoracolumbar spine to 30 degrees and 65 degrees, respectively, with no additional limitation of motion following repetitive motion.  VA treatment records dated through October 2016 are negative for evidence of ankylosis, and the Veteran has not asserted that ankylosis of his spine has occurred since then.  Based on the foregoing, a disability rating in excess of 40 percent is not more closely approximated.

In finding that the evidence of record does not support a higher disability rating, the Board acknowledges the Veteran's July 2013 assertion that the VA back examination he was afforded that month was incomplete and inaccurate.  However, the reasons he cited in support of that assertion have no bearing on the question that is central to his appeal.  In that regard, the Veteran primarily asserted in that correspondence that the examiner incorrectly diagnosed him with a herniated disc condition rather than IVDS.  Presumably, he put forth this argument because he believes he would be entitled to a higher disability rating based upon application of the IVDS Formula.  However, as already explained, the Veteran is in receipt of a combined 60 percent disability rating for his back disability and associated, separately rated neurologic abnormalities throughout the claim period.  Thus, characterization of his disability as IVDS is irrelevant, because a higher rating is not available under the IVDS Formula.

The Board further acknowledges that the Court recently held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible and applicable, with range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Although the examinations of record do not incorporate some of that testing, a 40 percent rating is the maximum schedular rating available for limitation of motion of the thoracolumbar spine under the General Rating Formula, to include the functional equivalent of limitation of motion.  As already discussed, the Veteran does not contend, and the evidence does not show, unfavorable ankylosis of the thoracolumbar spine.  For those reasons, the Board finds that Correia is inapplicable in the instant case, and no further examination is needed.

In short, the Veteran has not asserted, nor does the medical evidence of record reflect, that his spine has been fixed in any position, let alone an unfavorable one, at any time.  As entitlement to a higher disability rating turns on a showing of unfavorable ankylosis of the thoracolumbar spine, a higher rating for the Veteran's low back disability is simply not warranted.

The Board notes that it has also considered whether additional, separate ratings are warranted for any objective neurologic abnormalities associated with the Veteran's low back disability.  However, as noted above, he is already in receipt of separate disability ratings for radiculopathy of the left and right lower extremities, and he did not appeal the ratings assigned for those disabilities.  The medical evidence of record does not suggest, and the Veteran has not asserted, that he is entitled to separate evaluations for any other neurologic abnormalities related to his low back disability.

Finally, the Board has also considered, in light of arguments recently put forth by Veteran's counsel, whether referral for consideration of an extraschedular rating is warranted.  Specifically, in a June 2017 letter, counsel suggested that the Veteran's "constant chronic back pain," his episodes of "continuous back pain rated at 8 to 9 out of 10" that require him to remain in bed for several days, and his inability, due to back pain, to complete self-care tasks such as cooking warrant such referral.  The Board disagrees.

The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board is sympathetic to the Veteran's belief that his back disability is exceptional or unusual.  However, he has characterized his symptoms as decreased movement and severe pain that prevent him from performing certain activities, such as standing for more than several minutes, sitting for too long, or lifting more than 5 pounds, and that require him to stay in bed for several days at least six times per year.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Moreover, the Board again notes that the General Rating Formula states that its criteria apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  This broad language contemplates all of the symptoms indicated by the Veteran even though they are not specifically listed.  Indeed, pain is contemplated in the rating criteria for all musculoskeletal disabilities, and therefore it does not need to be identified in each individual code to indicate its inclusion.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (holding that § 4.59 applies to "joint pain in general" and is not limited to joint pain due to arthritis); see also 38 C.F.R. §§ 4.40, 4.45.  In short, in view of the Veteran's reported symptoms and the schedular provisions that apply here, the Board finds that the rating criteria are adequate to evaluate the severity and symptoms of his low back disability.  It follows, then, that referral for consideration of an extraschedular rating is not appropriate.

In reaching the foregoing conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, because the preponderance of the evidence is against the Veteran's claim for a higher rating for his low back disability, that doctrine is inapplicable.  See 38 U.S.C.S. § 5107(b) (LexisNexis 2017).

II.  Earlier Effective Dates

The Veteran is also seeking earlier effective dates for the awards of separate, 20 percent ratings for radiculopathy of the left and right lower extremities associated with his low back disability, and for the award of a TDIU.  As will be explained, the Board finds that he is entitled to effective dates of September 21, 2009, at the latest, for each of those awards.

Turning to the applicable statute and regulation, except as otherwise provided, the effective date of an award based on a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.S. § 5110 (LexisNexis 2017); 38 C.F.R. § 3.400 (2017).  The effective date of increased compensation will be the earliest date on which it is factually ascertainable that an increase in disability had occurred, provided a claim for increase is received within 1 year from such date; otherwise, the effective date will be the date of VA receipt of the claim, or the date entitlement arose, whichever is later.  See 38 U.S.C.S. § 5110(a),(b)(3) (LexisNexis 2017); 38 C.F.R. § 3.400(o) (2017).

Left and Right Lower Extremity Radiculopathy

The Veteran's left and right lower extremity radiculopathy disabilities are currently assigned 20 percent ratings effective March 20, 2012, which is the date the RO identified (in a June 2016 rating decision) as the date of the Veteran's claim.  As was explained in the Introduction, however, those issues were already on appeal as part and parcel of the Veteran's 2009 claim for an increased rating for a low back disability.  Thus, the currently assigned effective date of March 20, 2012, does not relate either to the date of the Veteran's claim or to the date or dates on which entitlement to those separate compensable ratings arose.  The question, then, is which of the actually applicable effective dates should apply.  The Board finds that September 21, 2009, at the latest, is the appropriate effective date for the awards of 20 percent ratings for left and right lower extremity radiculopathy.  This is so because, resolving reasonable doubt in his favor, the Veteran's entitlement to those separate ratings arose prior to the date of his increased rating claim.

In finding that the Veteran's entitlement to separate radiculopathy ratings arose prior to September 21, 2009, the Board acknowledges the RO's statement that the medical evidence of record did not document radiculopathy in his lower extremities until his July 2013 VA back examination.  However, during June 2013 VA treatment for low back pain, a physician stated that the Veteran had musculoskeletal low back pain with a radicular component that was "consistent with MRI findings," and the findings he relied upon were associated with a 2010 MRI study of the lumbosacral spine.  Looking further back, an August 2008 VA neurosurgery consultation reflects that the Veteran underwent a laminectomy in 2008 to address the "neurogenic claudication" associated with his lumbar stenosis.  The September 2008 discharge summary associated with that procedure described his symptoms as numbness and tingling in the legs.  Although the record reflects that the Veteran's lower extremity symptoms improved following that surgery, he continued to report at least some lower extremity symptoms thereafter and, by 2011, he was considering undergoing an additional EMG study to assess his lower extremity symptoms.

In short, the Board finds, with resolution of reasonable doubt in the Veteran's favor, that the evidence suggests his entitlement to the separate 20 percent ratings for radiculopathy of the left and right lower extremities assigned by the RO in a 2013 rating decision arose prior to the date of his 2009 claim for an increased rating for a low back disability.  As a result, September 21, 2009, at the latest, is the appropriate effective date for the award of those ratings.  38 U.S.C.S. § 5110(a); 38 C.F.R. § 3.400(o).  To that extent, the Veteran's claims for earlier effective dates for the awards of separate left and right lower extremity radiculopathy ratings are granted.  Entitlement to even earlier effective dates for those ratings will be addressed in the Remand section, below.

TDIU

The Veteran contends that an effective date earlier than March 20, 2012, is also warranted for the grant of a TDIU, as he has been unemployed as a result of his low back disability for many years.  The RO assigned the foregoing effective date based on the date on which it received the Veteran's most recent TDIU claim.  However, as already discussed in the Introduction, given the Court's holding in Rice and the specific facts of the Veteran's appeal, the Board finds that the pending claim for TDIU was constructively received by VA on September 21, 2009-the date on which the RO received the correspondence it characterized as a claim for an increased rating for a low back disability.  Thus, the next question to resolve is when entitlement to a TDIU arose.

A TDIU may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Under certain circumstances, multiple disabilities may be considered as the sole 60 percent or 40 percent disability.  Id.  To meet that requirement, the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from one common etiology; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; and (5) multiple disabilities incurred as a prisoner of war.  Id.  

In light of the Board's grants, above, of earlier effective dates for the awards of separate ratings for left and right lower extremity radiculopathy, the Veteran has met the schedular TDIU requirements since September 21, 2009.  The remaining question, then, is whether his service-connected disabilities were precluding him from securing and following a substantially gainful occupation prior to that time.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a Veteran is unemployed or has difficulty finding employment does not alone warrant assignment of a TDIU, as a high rating itself establishes that his disability makes it difficult for him to obtain and maintain employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Rather, the evidence must show that he is incapable "of performing the physical and mental acts required" to be employed.  Id. at 363.  Thus, the central question is whether a Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability, and not whether a Veteran could find employment.  Id.  Consideration may be given to a Veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  

The Board finds that the evidence is at least in equipoise regarding the question of whether the Veteran's service-connected disabilities were precluding the type of employment for which he is trained and for which he has experience prior to September 21, 2009.

According to the TDIU applications the Veteran has submitted over the years and the reports issued by a company engaged to conduct an initial vocational evaluation and an independent living assessment in connection with VA's Vocational Rehabilitation and Employment (VR&E) program in January 2009 and February 2009, he last worked for an outside employer-the United States Postal Service-in 1970, as a clerk.  He was then self-employed until 1988, at which point he returned to school.  The Board acknowledges that the January 2009 and February 2009 VR&E reports indicate that the Veteran has multiple degrees, including a law degree, that he enjoys reading, that he was volunteering to do taxes through AARP, that he had spent much of his time performing home improvements during the past several years, and that he intended to open a facility to assist other veterans following resolution of multiple lawsuits he was pursuing.  However, those reports also state that the Veteran did not meet minimum aptitude scores for any professional occupational groups, that he had only basic computer skills and did not know how to use Microsoft Office, and that his overall aptitude scores pointed to activities he asserted he was physically incapable of performing.  Notably, the record also reflects that in November 2012, the Veteran received a letter from the VR&E program indicating that it did not appear feasible for him to obtain suitable employment due to the severity of his service-connected disabilities.  The record does not suggest, however, that the severity of his service-connected disabilities had increased significantly around that time.

In short, although the evidence of record relevant to the question of what type of work the Veteran has been capable of performing during the claim period is mixed, the record confirms that he has not been employed since at least the 1980s, and the Board finds that the evidence is in equipoise as to whether he was precluded from obtaining or maintaining substantially gainful employment due to his service-connected disabilities prior to September 21, 2009.  Accordingly, resolving reasonable doubt in his favor, the Board finds that he is entitled to, at the latest, an effective date of September 21, 2009, for the award of a TDIU.  38 U.S.C.S. § 5110(a); 38 C.F.R. § 3.400(o).  Entitlement to an even earlier effective date for that award will be addressed in the Remand portion of this decision, below.


ORDER

A rating in excess of 40 percent for degenerative disc disease of the thoracolumbar spine is denied.

An effective date of September 21, 2009, for the award of a separate 20 percent rating for left lower extremity radiculopathy, is granted.

An effective date of September 21, 2009, for the award of a separate 20 percent rating for right lower extremity radiculopathy, is granted.

An effective date of September 21, 2009, for the award of a TDIU, is granted.


REMAND

Although the Board regrets the delay, additional action by the AOJ is required prior to adjudication of the remaining issues on appeal.

The Board has taken jurisdiction over the issues of entitlement to an effective date earlier than September 21, 2009, for the grant of a 40 percent rating for the Veteran's low back disability; entitlement to an initial compensable rating for scarring, left lower extremity; and entitlement to an effective date earlier than January 14, 2015, for the grant of service connection for scarring, left lower extremity for the limited purpose of ordering corrective action pursuant to 38 C.F.R. § 19.9(c) (2017) (codifying Manlincon, 12 Vet. App. 238).  In that regard, in April 2011, the Veteran filed a timely NOD with the April 2010 rating decision that assigned the effective date for the grant of a 40 percent rating for the Veteran's low back disability.  In January 2017, he filed a timely NOD with the December 2016 rating decision that granted service connection for scarring, left lower extremity, and assigned a noncompensable rating for that disability effective January 14, 2015.  The RO has not yet issued SOCs or acknowledged the Veteran's disagreements with those decisions.  As a result, remand of the issues of entitlement to an effective date earlier than September 21, 2009, for the grant of a 40 percent rating for the Veteran's low back disability; entitlement to an initial compensable rating for scarring, left lower extremity; and entitlement to an effective date earlier than January 14, 2015, for the grant of service connection for scarring, left lower extremity for issuance of an SOC is required.  See Manlincon, 12 Vet. App. at 239-41.  The Veteran will then have the opportunity to perfect an appeal as to those issues if he so chooses.

Regarding the issues of entitlement to effective dates earlier than September 21, 2009, for the grants of 20 percent ratings for left and right lower extremity radiculopathy and a TDIU, as already discussed, they are constructively part of the claim for an increased rating for a service-connected low back disability that the Veteran filed in 2009.  As the outcome of his appeal as to those issues may be affected by the decision reached with respect to the issue of entitlement to an effective date earlier than September 21, 2009, for the grant of a 40 percent rating for a low back disability that is being remanded herein, a final decision on them would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).  Thus, the issues of entitlement to effective dates earlier than September 21, 2009, for the grants of separate 20 percent ratings for left and right lower extremity radiculopathy and a TDIU must also be remanded.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue an SOC addressing the issues of entitlement to an effective date earlier than September 21, 2009, for the grant of a 40 percent rating for the Veteran's low back disability; entitlement to an initial compensable rating for scarring, left lower extremity; and entitlement to an effective date earlier than January 14, 2015, for the grant of service connection for scarring, left lower extremity.  The Veteran is hereby notified that, following the receipt of the SOC concerning those issues, a timely substantive appeal must be filed if appellate review by the Board is desired.  If, and only if, a timely substantive appeal is filed, the issues should be returned to the Board for appellate review.

2.  After completing the requested action, and any additional action deemed warranted, readjudicate the claims of entitlement to effective dates earlier than September 21, 2009, for the grants of separate 20 percent ratings for left and right lower extremity radiculopathy and a TDIU.  If the benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and his attorney and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).




______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


